Citation Nr: 1616740	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-17 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1970.  He was a rifleman in the Marines, and served approximately one year in Vietnam.  The Veteran died in June 1992, and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) comes from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The Regional Office (RO) in Denver, Colorado, currently has jurisdiction over the appellant's claim.

In October 2015, the appellant testified at a Board video conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In November 2015, the appellant submitted additional evidence in support of her claim, along with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or war etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principle cause.  38 C.F.R. § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id.

At the time of his death, the Veteran was not service-connected for any disability.  His death certificate shows that his immediate cause of death was a self-inflicted gunshot wound to the chest.  

The appellant argues that the Veteran suffered from an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), as a result of his military service in the Republic of Vietnam, and that this led him to commit suicide in June 1992.  

In support of the contention, the appellant submitted a letter from a private physician, Richard McCreery, DO, who wrote that  the Veteran was seen at his office for a few years until 1991.  He stated that the Veteran suffered from depression, anxiety, alcohol abuse, and problems with anger management.  He was prescribed Prozac, but was discharged from the practice for abusive and combative behavior.  

In a November 2015 letter, this physician again wrote, stating that the Veteran suffered from depression, anxiety, alcohol abuse, and PTSD, which was related to his memories of his wartime experiences in Vietnam.  He added that he thought the Veteran's suicide was a direct result of his PTSD.  

It is not clear from Dr. McCreery's letters whether the diagnosis of PTSD is his retrospective conclusion or made contemporaneous with his treatment of the Veteran.  This raises questions as to the level of certainty of the diagnosis.  In addition, in view of the precision of some of Dr. McCreery's recollection of the Veteran's symptoms, it suggests he still has records available relating to his treatment of him.  Given this, any available records of the Veteran's treatment from Dr. McCreery should be sought, together with another opinion as to whether during the Veteran's lifetime he had a psychiatric disability incurred in service, to include PTSD, and whether this illness resulted in his suicide.  

Accordingly, the case is REMANDED for the following action:

1.  Give the appellant the opportunity to submit, or identify, any outstanding records related to the Veteran's acquired psychiatric disorder.  Any identified records should be sought, but in particular, and with any necessary assistance from the appellant, an attempt should be made to obtain records of the Veteran's treatment by Richard A. McCreery, DO.

2.  After the requested dev521768623elopment has been accomplished to the extent possible, refer the file to a qualified person (e.g. psychiatrist/psychologist) who should be asked to review the file, consider the information provided by the appellant and Dr. McCreery, and express an opinion as to the following:  

(a) Is it at least as likely as not that the Veteran incurred an acquired psychiatric disorder due to an in-service disease or injury, or PTSD due to an in-service stressor?  

(b) If the Veteran suffered from an acquired psychiatric disorder, to include PTSD, as a result of his military service, is it at least as likely as not that his acquired psychiatric disorder, to include PTSD, caused or contributed substantially or materially to his death.

The examiner should explain the rationale for all opinions given.  If an opinion cannot be provided without resorting to speculation, the examiner should state so, and explain why that is the case.

3.  Readjudicate the appellant's claim based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


